UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): April 19, 2011 CREE, INC. (Exact name of registrant as specified in its charter) North Carolina 0-21154 56-1572719 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 4600 Silicon Drive Durham, North Carolina (Address of principal executive offices) (Zip Code) (919) 313-5300 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On April 19, 2011, Cree, Inc. (the “Company”) issued a press release announcing results for the fiscal quarter ended March 27, 2011.The press release is attached as Exhibit 99.1 and incorporated into this report by reference. The information in this report shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section.Furthermore, the information in this report shall not be deemed incorporated by reference into the filings of the Company under the Securities Act of 1933, as amended. Item 9.01 Financial Statements and Exhibits (d)Exhibits Exhibit No. Description of Exhibit Press release dated April 19, 2011 - 2 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CREE, INC. By: /s/ John T. Kurtzweil John T. Kurtzweil Executive Vice President - Finance, Chief Financial Officer and Treasurer Date:April 19, 2011 - 3 - EXHIBIT INDEX Exhibit No. Description of Exhibit Press release dated April 19, 2011 - 4 -
